Title: To James Madison from John Coape Sherbrooke, 25 July 1812
From: Sherbrooke, John Coape
To: Madison, James


Sir,
Goverment House Halifax 25th. July 1812
There being at present no public functionary of the British Goverment, within the United States, to whom I could address myself in a case of humanity, of high interest to both Countries, I take the freedom, however irregular or informal it may be, of Submitting to your Excellency’s consideration the subject of the inclosed Affidavit. It respects the Capture of a British Vessel, taken by an American Privateer, while in the Act of transporting Provisions for the support of the Establishment on the Isle of Sable, in the maintenance of which all nations and individuals that can feel for the miseries of Shipwreck must be particularly interested. I am convinced that Your Excellency will cheerfully adopt any measure that can prevent the recurrence of captures so inconsistent with the common principles of humanity, and it is under this impression that I leave the consideration of the greivance as well as the discussion of the remedy to the wisdom and benevolence of Your Goverment. I have the Honor to be Your Excellencys most Obedient and Humble Servant.
J. C. SherbrookeLt. Govr. of Nova Scotia
